                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TJBC, INC.,                                     )
      Plaintiff                                 )
                                                )
        v.                                      )       Case No. 3:20-cv-00815-RJD
                                                )
THE CINCINNATI INSURANCE                        )
COMPANY, INC.                                   )       JURY TRIAL DEMANDED
     Defendant                                  )
                                                )
                                           COMPLAINT

        Comes now the Plaintiff TJBC, Inc., by and through counsel, and states as follows for its

Complaint against Defendant Cincinnati Insurance Company, Inc.:

                                           THE PARTIES

        1.      Plaintiff TJBC, Inc., is an Illinois corporation, with its principal place of business

in Edwardsville, Illinois. Plaintiff owns and operates two food and beverage establishments in

southern Illinois, doing business as 4202 Main Street Brewing Company in Belleville, Illinois.

        2.      Defendant Cincinnati Insurance Company (“Cincinnati”) is an Ohio corporation

with its principal place of business in Cincinnati, Ohio.

        3.      Defendant sold commercial insurance policies throughout the State of Illinois

which, unlike its competitors, did not exclude coverage for losses due to viruses. Yet Defendant

has nonetheless refused to honor losses resulting from the COVID-19 pandemic; the related Illinois

Executive Orders affecting businesses, bars, and restaurants; and the ensuing economic crisis.

                                   NATURE OF THE ACTION

        4.      Plaintiff purchased and Cincinnati issued a business, property, and casualty

insurance policy to Plaintiff with effective dates from August 6, 2017 to August 6, 2020 and Policy

No. 05ETD041206. (see Exhibit 1)

        5.      The Policy is an “all-risk” product, meaning Plaintiff was insured from loss from

all-risks not specifically listed in the policy exclusions.

        6.      The insurance policy purchased by Plaintiff included a list of policy exclusions.



Page 1 of 22
        7.      The insurance policy purchased by Plaintiff did not include a policy exclusion for

COVID-19.

        8.      The insurance policies purchased by Plaintiff covered loss caused by viruses.

        9.      The insurance policies purchased by Plaintiff covered losses caused by civil

authority shutdowns.

        10.     In March 2020, Plaintiff experienced substantial losses and damage as a result of

the presence of COVID-19 and the risk of loss or damage from COVID-19.

        11.     The presence of COVID-19 in or around Plaintiff’s business prevented it from

operating beginning in March 2020.

        12.     Plaintiff was further prevented from operating the business as a result of state civil

authority orders prohibiting customer access to the premises as a result of the presence and spread

of COVID-19, a communicable disease that the World Health Organization has deemed a

pandemic which resulted in federal disaster declarations for every county in the United States.

        13.     COVID-19 is a highly communicable disease.

        14.     COVID-19 can be transmitted by air, touch, and close proximity to others.

        15.     COVID-19 can be carried and spread by asymptomatic people.

        16.     Despite Plaintiff’s insurance coverage under its policy, Defendant has refused to

honor its policy commitments to Plaintiff, resulting in substantial losses to Plaintiff.

        17.     As of the date of this filing, Defendant has refused to provide Plaintiff with a copy

of its certified insurance policy.

                                     JURISDICTION AND VENUE

        18.     Jurisdiction in this Court is proper under 28 U.S.C. § 1332(a)(1) because Plaintiff

and Defendant are citizens of different states and the matter in controversy exceeds $75,000.

        19.     Venue in this court is proper under 28 U.S.C. § 1391 because a substantial portion

of the events giving rise to this action occurred in the southern district of Illinois, the situs of

Plaintiff’s business operations, the insurance contract, and a substantial part of Plaintiff’s losses.



Page 2 of 22
                                  FACTUAL ALLEGATIONS

                    Plaintiff’s Primary Insurance Coverage from Defendant

       20.     Plaintiff has maintained and paid premiums for insurance from Defendant.

       21.     Plaintiff’s insurance policy provides that “Covered Causes of Loss means RISKS

OF DIRECT PHYSICAL LOSS unless the ‘loss’ is” specifically excluded or limited by the policy.

       22.     Defendant is a member or subscriber of Insurance Service Properties, Inc. (“ISO”).

       23.     ISO is an insurance industry organization that drafts model policy language for

insurers.

       24.     Defendant’s policy in this case includes language adopted from ISO.

       25.     Since at least 2006, ISO has provided language for insurers to use to exclude losses

stemming from viruses from its insurance products.

       26.     The sample ISO language for a virus exclusion states, “We will not pay for loss or

damage caused by or resulting from any virus, bacterium, or other microorganism that induces or

is capable of inducing physical distress, illness or disease.”

       27.     Plaintiff’s policy does not contain any exclusion for viruses or pandemics – with

the exception of an exclusion limited to a Crisis Events endorsement that only applies to Crisis

Events coverage.

       28.     Plaintiff’s policy contains special “Business Income and Extra Expense” coverage

that provides as follows:

                            (1) Business Income
                            We will pay for the actual loss of “Business Income” and
                            “Rental Value” you sustain due to the necessary “suspension” of
                            your “operations” during the “period of restoration.” The
                            “suspension” must be caused by direct physical “loss” to
                            property at a “premises” caused by or resulting from any
                            Covered Cause of Loss. …

                            (2) Extra Expense
                            We will pay “Extra Expense” you incur during the “period of
                            restoration”: (a) To avoid or minimize the “suspension” of
                            business and to continue “operations; 1) At the “premises,” or
                            … (b) To minimize the “suspension” of business if you cannot
                            continue “operations”. …

Page 3 of 22
                           (3) Tenant Premises …

                           (4) Civil Authority
                           We will pay for the actual loss of “Business Income” you sustain
                           and “Extra Expense” you incur caused by action of civil
                           authority that prohibits access to the “premises” due to direct
                           physical “loss” to property, other than at the “premises, caused
                           by or resulting from any Covered Cause of Loss.

                           This coverage will apply for a period of up to 30 consecutive
                           days from the date of that action.

             Plaintiff’s Crisis Event Expense Coverage Endorsement from Cincinnati

       29.      The only mention of biological viruses or pandemics in Plaintiff’s contract with

Cincinnati is in the inapplicable “Crisis Event” endorsement.

       30.      The “Crisis Event” portion of the policy bears no relationship to this matter and

does not have an effect on the business income, extra expense, civil authority, or other provisions

of Plaintiff’s contract with Cincinnati.

       31.      Under the Crisis Event Expense Endorsement, Cincinnati promised Plaintiff to pay

for “post crisis event expense” and business income loss resulting from a “covered crisis event” at

a “covered location” for up to 60 consecutive days after the event.

       32.      The Crisis Event endorsement exclude coverage for, inter alia, losses due to a

“covered communicable disease.”

       33.      The Cincinnati Crisis Event endorsement defines “covered communicable disease”

as:

       “Covered communicable diseases” means any disease or any related or resulting
       diseases, virus, complexes, symptoms, manifestations, effects, conditions or
       illnesses, except this endorsement does not apply to any “loss” directly or indirectly
       attributable to Anthrax, Avian Influenza, Crimean-Congo Hemorrhagic Fever,
       Dengue Hemorrhagic Fever, Ebola Hemorrhagic Fever, Francisella Tularendsis,
       Influenza, Lassa Fever, Marburg Hemorrhagic Fever, Meningococcal disease,
       Plague, Rift Valley Fever, Severe Acute Respiratory Syndrome, Smallpox,
       Tularemia, Yellow Fever or any pandemic or similar influenza which is defined by
       the United States Center for Disease Control as virulent human influenza that may
       cause global outbreak, or pandemic, or serious illness.




Page 4 of 22
         34.    The Crisis Event endorsement includes a communicable diseases exclusion that

includes the same list provided in the definition of “covered communicable diseases” and expressly

states that a disease covered by the definition of “covered communicable disease” is not excluded.

         35.    COVID-19 is not specifically excluded from the Crisis Event coverage.

         36.    COVID-19 is not generally excluded from the Crisis Event coverage through its

“catch-all” exclusion for “any pandemic or similar influenza which is defined by the United States

Center for Disease Control as virulent human influenza that may cause global outbreak” because

COVID-19 is not defined by the CDC as “virulent human influenza.”

                                    The COVID-19 Pandemic

         37.    Coronavirus (COVID-19) is a highly contagious airborne virus that has spread

throughout the world and the United States.

         38.    COVID-19 is also known as coronavirus and SARS-CoV-2.

         39.    COVID-19 is a communicable disease.

         40.    COVID-19 is not a human virulent influenza.

         41.    The World Health Organization has declared COVID-19 to be a pandemic.

         42.    The United States Centers for Disease Control explains that a “pandemic” is a

“global outbreak” of a virus.1

         43.    The dictionary definitions of “pandemic” include: “(1) (of a disease) prevalent

throughout an entire country, continent, or the whole world, (2) general; universal, (3) a pandemic

disease.”2

         44.    COVID-19 spreads through respiratory droplets cast through the air when an

infected person breathes, coughs, sneezes, talks, or sings.

         45.    The United States Centers for Disease Control has stated:

                a.     “Everyone is at risk of getting COVID-19.”



1
    https://www.cdc.gov/flu/pandemic-resources/
2
    https://www.dictionary.com/browse/pandemic?s=t
Page 5 of 22
                b.      “You can become infected by coming into close contact (about 6 feet or

                        two arm lengths) with a person who has COVID-19. COVID-19 is

                        primarily spread from person to person.”

                c.      “You can become infected from respiratory droplets when an infected

                        person coughs, sneezes, or talks.”

                d.      “You may also be able to get it by touching a surface or object that has the

                        virus on it, and then by touching your mouth, nose, or eyes.”3

        46.     The respiratory droplets can infect other people, particularly in enclosed areas.

        47.     In a July 6 letter, two-hundred thirty-nine infectious disease experts explained:

        Studies by the signatories and other scientists have demonstrated beyond any
        reasonable doubt that viruses are released during exhalation, talking, and coughing
        in microdroplets small enough to remain aloft in the air and pose a risk of exposure
        at distances beyond 1 to 2 m from an infected individual. For example, at typical
        indoor air velocities, a 5 [micrometer]4 droplet will travel tens of meters, much
        greater than the scale of a typical room, while settling from a height of 1.5m to the
        floor. … This poses the risk that people sharing such environments can potentially
        inhale these viruses, resulting in infection and disease.5
        48.     The CDC explains that COVID-19 droplets can also attach to surfaces, which can

later infect a person who touches the surface and then their mouth, nose, or eyes.

        49.     Studies have found that COVID-19 is detectable for up to 24 hours on cardboard

and three days on plastic or stainless-steel surfaces.

        50.     Cardboard, plastic, and stainless steel are all surfaces and materials used by

Plaintiff throughout its insured facilities.

        51.     COVID-19 spreads through pre-symptomatic or asymptomatic carriers.

        52.     An article in the New England Journal of Medicine explains:

        A key factor in the transmissibility of Covid-19 is the high level of [virus] shedding
        in the upper respiratory tract, even among pre-symptomatic patients[.] … [L]ive
        coronavirus clearly sheds at high concentrations from the nasal cavity even before
        symptom development. … [A]symptomatic persons are playing a major role in the
        transmission [and] [s]ymptom-based screening alone failed to detect a high

3
  https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf
4
  A micrometer equals one millionth of a meter or one thousandth of a millimeter.
5
  https://academic.oup.com/cid/article/doi/10.1093/cid/ciaa939/5867798
Page 6 of 22
       proportion of infectious cases and was not enough to control transmission in [a
       controlled nursing home] setting.6
       53.     Due to its incredibly infectious nature, COVID-19 spread rapidly around the globe

beginning in late 2019 and early 2020.

       54.     Although the first confirmed cases of COVID-19 in the United States were reported

on February 26 and 28, 2020, evidence accepted by the CDC suggested the community

transmissions in the United States actually began in late January or early February.7

       55.     In response to the COVID-19 pandemic, state authorities have mandated social

distancing orders that limited the number of people who can gather in any setting and closed non-

essential businesses.

       56.     The orders may have slowed but have not stopped the spread of COVID-19.

       57.     As of July 7, 2020, COVID-19 cases and deaths were reported to be at least:

               a.       Globally, nearly 11.7 million cases and 540,000 deaths;

               b.       In the United States, nearly 3 million cases and 131,000 deaths;

               c.       In Illinois, nearly 150,000 cases and more than 7,000 deaths.

               d.       In St. Clair County, more than 2,000 cases and 137 deaths. 8

       58.     Even these COVID-19 statistics are recognized as underinclusive.

       59.     CDC data shows that the “number of coronavirus infections in many parts of the

United States is more than 10 times higher than the reported rate.”

       60.     Researchers also estimate the COVID-19 death toll is undercounted.

       61.     As a result of the rapid spread and escalating loss and damage to human life and

property, state and local governments have taken action to protect public health and property.

       62.     In Illinois, the government’s response began in earnest on March 9, 2020.

       63.     On March 9, 2020, in direct response to the COVID-19 pandemic, Illinois Governor

J.B. Pritzker issued a gubernatorial disaster declaration under 20 ILCS 3305/7, finding “that a


6
  https://www.nejm.org/doi/full/10.1056/nejme2009758
7
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6922e1.htm
8
  See coronavirus.jhu.edu/. Last visited July 7, 2020 at 1:16 p.m.
Page 7 of 22
disaster exists within the State of Illinois” “specifically declar[ing] all counties in the State of

Illinois as a disaster area.” See Exhibit 2.

        64.     On March 16, Gov. Pritzker issued Illinois Executive Order 2020-07.

        65.     Executive Order 2020-07 imposed a civil authority order prohibiting customer

access to Plaintiff’s business premises.

        66.     Executive Order 2020-07 stated, among other things:

        WHEREAS, the Illinois Department of Public Health recommends Illinois
        residents avoid group dining in public settings, such as in bars and restaurants,
        which usually involves prolonged close social contact contrary to recommended
        practice for social distancing, and
        WHEREAS, frequently used surfaces in public settings, including bars and
        restaurants, if not cleaned and disinfected frequently and properly, also pose a risk
        of exposure, and

        WHEREAS, current testing availability has identified further spread of confirmed
        cases throughout the State of Illinois, and it is expected that increased testing
        capacity would demonstrate that COVID-19 is circulating in communities across
        Illinois that currently have not identified a confirmed case, and

        WHEREAS, the number of suspected COVID-19 cases in Illinois is increasing
        exponentially and across more locations in Illinois, indicating that drastic social
        distancing measures are needed, even in communities where confirmed cases have
        not yet been identified, to reduce the number of people who become sick at any
        given time and the possibility of exhausting our health care resources; and

        WHEREAS, the ongoing spread of COVID-19 and the danger the virus poses to
        the public’s health and wellness require the reduction of on-premises consumption
        of food and beverages; and …

        WHEREAS, it is necessary and appropriate for the state of Illinois to immediately
        take measures to protect the public’s health in response to this COVID-19 outbreak;

        THEREFORE, by the powers vested in me as the Governor of the State of Illinois,
        and pursuant to Section 7(1), 7(2), and 7(8) of the Illinois Emergency Management
        Agency Act, 20 ILCS 3305, I hereby order the following:

        Section 1. Beginning March 16, 2020 at 9 p.m. through March 30, 2020, all
        businesses in the State of Illinois that offer food or beverages for on-premises
        consumption—including restaurants, bars, grocery stores, and food halls—must
        suspend service for and may not permit on-premises consumption. …

        Section 2. Beginning March 18, 2020, all public and private gatherings in the State
        of Illinois of 50 people or more are prohibited for the duration of the Gubernatorial
        Disaster Proclamation. A public or private gathering includes community, civic,
        public leisure, faith-based events, sporting events with spectators, concerts,

Page 8 of 22
       conventions, and any similar event or activity that brings together 50 or more
       people in a single room or a single space at the same time. …
EO 2020-07 is attached as Exhibit 3.

       67.       Executive Order 2020-07 forced Plaintiff to close its business from March 16 to

April 1, 2020.

       68.       Executive Order 2020-07 ordered the shutdown Plaintiff’s business and premises

prohibited access thereto through its prohibition against on-premises consumption of food and

beverages and gatherings of more than 50 people.

       69.       EO 2020-07 prohibited Plaintiff’s customers from accessing its business premises.

       70.       On March 26, 2020, President Donald J. Trump approved and “declared that a

major disaster exists in the State of Illinois and ordered Federal assistance to supplement State,

tribal, and local recovery efforts in the areas affected by the Coronavirus Disease 2019 (COVID-

19) pandemic beginning on January 20, 2020 and continuing.”9 The federal disaster declaration

extended throughout the entire state of Illinois.

       71.       On April 1, Gov. Pritzker again declared a statewide disaster, specifically finding:

                        WHEREAS, the circumstances surrounding COVID-19 have
                        resulted in the occurrence and threat of widespread and severe
                        damage, injury, and loss of life and property under Section 4 of the
                        Illinois Emergency Management Act.

See Illinois Disaster Declaration, April 1, 2020 attached as Exhibit 4.
       72.       On April 1, Gov. Pritzker issued Illinois Executive Order 2020-18.

       73.       Executive Order 2020-18 imposed a new civil authority order prohibiting access to

bars and restaurants. EO 2020-18 is attached as Ex. 5.

       74.       Executive Order 2020-18 closed Plaintiff’s business from April 1 through April 30.

       75.       Executive Order 2020-18 shut down of Plaintiff’s business and premises and

prohibited access thereto through its prohibition against on-premises consumption of food and

beverages and gatherings of more than 50 people.


9
 https://www.whitehouse.gov/briefings-statements/president-donald-j-trump-approves-illinois-
disaster-declaration-2/
Page 9 of 22
        76.     As a result of EO 2020-18, Plaintiff’s customers were prohibited from its premises.

        77.     On or about April 12, 2020, President Donald Trump signed presidential disaster

declarations for all locations in all 50 states for the first time in the history of our nation.

        78.     On April 30, Gov. Pritzer again “declared all counties in the State of Illinois as a

disaster area.” See Illinois Disaster Declaration, April 30, 2020, attached as Exhibit 6.

        79.     On April 30, Gov. Pritzer issued Illinois Executive Orders 2020-32 and 2020-33.

        80.     Executive Order 2020-32 provided that “[r]estaurants and other facilities that

prepare and serve food” may re-open “but only for consumption off-premises, through such means

as in-house delivery, third-party delivery, drive-through, curbside pick-up, and carry-out.” EO

2020-32 created an exception that “schools and other entities that provide food services” under an

exemption “shall not permit the food to be eaten at the site where it is provided, or at any other

gathering site due to the virus’s propensity to physically impact surfaces and personal property.”

EO 2020-32 is attached as Exhibit 7.

        81.     Executive Order 2020-33 imposed a new civil authority order prohibiting access to

bars and restaurants. EO 2020-33 is attached as Exhibit 8.

        82.     Executive Order 2020-33 closed Plaintiff’s business from April 30 to May 29.

        83.     Executive Order 2020-33 shut down Plaintiff’s business and premises and

prohibited access thereto through its prohibition against on-premises consumption of food and

beverages and gatherings of more than 50 people.

        84.     As a result of EO 2020-33, Plaintiff’s customers were prohibited from entering its

premises.

        85.     On May 29, Gov. Pritzker again “declared all counties in the State of Illinois as a

disaster area.” See Illinois Disaster Declaration, May 29, 2020 attached as Exhibit 9.

        86.     On May 29, Gov. Pritzker issued Illinois Executive Orders 2020-38 and 2020-39.

        87.     Illinois Executive Order 2020-38 provided that “[r]estaurants and other facilities

that prepare and serve food” may re-open “but only for consumption off-premises, through such



Page 10 of 22
means as in-house delivery, third-party delivery, drive-through, curbside pick-up, and carry-out.”

EO 2020-28 also limited gatherings to 10 persons or less. EO 2020-38 is attached as Exhibit 10.

        88.     Executive Order 2020-39 imposed a new civil authority order prohibiting access to

bars and restaurants. EO 2020-39 is attached as Exhibit 11.

        89.     Executive Order 2020-39 closed Plaintiff’s business from May 29 to June 26.

        90.     Executive Order 2020-39 shut down Plaintiff’s business and premises and

prohibited access thereto through its prohibition against on-premises consumption of food and

beverages and gatherings of more than 50 people.

        91.     As a result of EO 2020-39, Plaintiff’s customers were prohibited from its premises.

        92.     On June 26, Gov. Pritzker again “declared all counties in the State of Illinois as a

disaster area.” See Illinois Disaster Declaration, May 29, 2020 attached as Exhibit 12.

        93.     On June 26, 2020, Gov. Pritzker issued Illinois Executive Order 2020-43 to “safely

and conscientiously resume and expand activities that were paused or limited as COVID-19 cases

rose exponentially[.]” EO 2020-42 is attached as Exhibit 13.

        94.     EO 2020-43 provided that restaurants and bars could “resume service for on-

premises consumption, as permitted by DCEO guidance.”

        95.     The DCEO document incorporated by reference and made mandatory by EO 2020-

43 continues to prohibit access to Plaintiff’s business premises. EO 2020-43 is attached as Exhibit

13-1.

        96.     The DCEO mandate is attached as Exhibit 14.

        97.     Under the DCEO civil authority mandates, Plaintiff may only serve parties of six

persons or fewer who are being served outdoors and where each person in a party is distanced at

least six feet away from any person in any other party. Access to the inside premises of Plaintiff’s

business remain prohibited by this order.

        98.     Executive Order 2020-43 closed Plaintiff’s indoor business from June 26 to present.




Page 11 of 22
         99.    Executive Order 2020-43 shut down Plaintiff’s business and indoor premises and

prohibited access thereto through its prohibition against indoor consumption of food and beverages

and gatherings of more than 50 people.

         100.   Executive Order 2020-43 also prohibits access to Plaintiff’s outdoor premises to

the extent Plaintiff may not serve parties larger than six and must space each party at least six feet

apart.

         101.   As a result of EO 2020-43, Plaintiff’s customers were prohibited from its premises.

         102.   Plaintiff’s business and premises were and continue to be directly impacted by

COVID-19.

         103.   Plaintiff’s business and premises were and continue to be directly impacted by Gov.

Pritzker’s four civil authority shutdown complete orders.

         104.   As Gov. Pritzker’s orders found, “frequently used surfaces in public settings,

including bars and restaurants, if not cleaned and disinfected frequently and properly, … pose a

risk of exposure” to COVID-19.

         105.   The risk of direct physical loss caused by COVID-19 was further enhanced by the

facts that COVID-19 particles can survive on solid surfaces for significant periods of time, can be

spread long distances through the air, and can be spread by pre-symptomatic or asymptomatic

individuals.

         106.   Plaintiff’s business and premises suffered a “Covered Cause of Loss” to its property

because the policy defines “Covered Causes of Loss” to mean “RISKS OF DIRECT PHYSICAL

LOSS” unless the loss is specifically covered by a policy exclusion or limitation, and Plaintiff’s

policy had no exclusions or limitations relating to COVID-19, coronavirus, viruses, or pandemic.

         107.   Plaintiff’s business and premises suffered compensable loss under the primary

policy’s provisions for Business Income coverage.

         108.   Plaintiff’s business and premises suffered compensable loss under the primary

policy’s provisions for Extra Expense coverage.



Page 12 of 22
       109.     Plaintiff’s business and premises suffered compensable loss under the primary

policy’s provisions for Civil Authority coverage.

       110.     Gov. Pritzker’s orders prohibited access to Plaintiff’s business premises due to

damage to other properties occurring in St. Clair County and throughout the state of Illinois.

       111.     Plaintiff suffered compensable loss under the Crisis Event Expense endorsement.

       Plaintiff’s Claim and Defendant’s Vexatious and Unreasonable Denial and Delay

       112.     Plaintiff submitted a claim to Defendant seeking coverage under the policy shortly

after Gov. Pritzker issued Executive Order 2020-07.

       113.     Executive Order 2020-07 prohibited access to Plaintiff’s business premises.

       114.     Executive Order 2020-07 prohibited such access due to damage caused by COVID-

19 throughout the state of Illinois.

       115.     On March 30, 2020 a senior claims specialist for Defendant responded with a letter

informing Plaintiff that Cincinnati was investigating the claim “under a full reservation of rights.”

       116.     Defendant’s March 30 letter requested Plaintiff to:

           a. “Provide copies of all inspection reports and test reports referring or relating to

                actual or suspected presence of Coronavirus” at the premises, “documents referring

                or relating to the presence of coronavirus” at the premises;

           b. “Please state whether you have been ordered by a civil authority, such as a

                government official, to close, or restrict access to, your premises.” The civil

                authority request also asked for Plaintiff to “identify the civil authority that issued

                the order or orders,” “identify the date and nature of the order or orders,” and

                “supply a copy of the order or orders;” and

           c. “Identify any property, other than your own, that suffered direct physical loss or

                direct physical damage, thereby causing the civil authority order to issue.

                Additionally, please specify these details and supply these documents: (1) the

                reason or reasons why you believe that there was direct physical loss or direct
                physical damage to premises or to property at premises other than your own

Page 13 of 22
                premises; the reason or reasons why you believe that Coronavirus that was present

                at that other premises caused the issuance of the civil authority order involved in

                your claim; (2) Copies of all inspection reports and test reports referring or relating

                to direct physical loss or direct physical damage to that other premises; and (3)

                copies of all inspection reports and test reports referring or relating to actual or

                suspected presence of coronavirus at that other premises or property at that other

                premises.

A copy of this letter is attached as Exhibit 15

        117.    On March 30, Defendant was fully aware of Gov. Pritzker’s civil authority order

restricting access to Plaintiff’s business premises at the time that Defendant sent Plaintiff a letter

requesting Plaintiff to provide documentation of a civil authority order restricting access.

        118.    On March 30, Defendant was fully aware that Gov. Pritzer’s order declared a state

of emergency existed in every county of Illinois because coronavirus had spread and caused

damage throughout the state of Illinois.

        119.    On April 14, a new claims adjustor for Defendant informed Plaintiff that its case

had been transferred to him. A copy of this letter is attached as Exhibit 16.

        120.    On May 8, Defendant made a follow-up request substantially similar to the

documents requested in the March 30 letter. A copy of this letter is attached as Exhibit 17.

        121.    On May 8, Defendant was fully aware of Illinois Executive Orders 2020-08, 2020-

18, 2020-32, and 2020-33, each of which declared a statewide emergency in Illinois due to the

spread of COVID-19 and damage to persons and property in every county of the State, and that

such order prohibited access to Plaintiff’s business premises.

        122.    On May 22, counsel for Plaintiff sent Defendant a letter on Plaintiff’s behalf

notifying Defendant, to the extent there was any doubt, Plaintiff was making a claim “for all

coverages available under any Cincinnati policy or policies held by … TJBC, Inc.” A copy of this

letter is attached as Exhibit 18.



Page 14 of 22
         123.   The May 22 letter put Defendant on notice that Defendant’s refusal to provide

coverage and reservation of rights by its letters dated Mary 30 and May 8, 2020 constituted

vexatious and unreasonable denial and delay of insurance claims under common law and 215 ILCS

5/155.

         124.   The May 22 letter also provided copies of relevant Illinois Executive Orders that

had been issued up to that point.

         125.   On May 29, Defendant denied coverage. A copy of this letter is attached as Exhibit

19.

         126.   Defendant’s denial letter stated the following about Civil Authority coverage:

         Although your client closed their business in response to a governmental order,
         there is no evidence that the order was entered because of direct damage to property
         at other locations or dangerous physical conditions at other locations. Moreover,
         the order does not restrict access to the area immediately surrounding your
         premises. Because these requisite elements of the Civil Authority coverage are not
         present here, coverage is unavailable under the Policy.
         127.   Defendant’s stated reasons for the Civil Authority coverage denial are false.

         128.   Gov. Pritzker’s orders specifically found that dangerous physical conditions exist

at locations throughout the state of Illinois.

         129.   Gov. Pritzker’s orders were necessary to protect the “health, safety, and welfare of

the People of the State of Illinois.”

         130.   Gov. Pritzker’s orders find that dangerous physical conditions specifically existed

at restaurants and bars.

         131.   Gov. Pritzker’s Civil Authority orders restricting access to Plaintiff’s premises state

on their face that they are entered because of damage and dangerous physical conditions

throughout the state of Illinois.

         132.   Defendant’s claim that the orders “do[] not restrict access to the area immediately

surrounding your premises” is not relevant.




Page 15 of 22
        133.    Per the language of the insurance contract written by Defendant, Civil Authority

coverage is triggered when Business Income is lost, and Extra Expense incurred “caused by action

of civil authority that prohibits access to the ‘premises’[.]”

        134.    There policy does not contain any language regarding “access to the area

immediately surrounding your premises.”

        135.    Even if there were language requiring prohibition on access “to the area

immediately surrounding your premises,” the Illinois Executive Order clearly prohibit access.

                          COUNT I – DECLARATORY JUDGMENT

        136.    Plaintiff realleges all previous allegations as if set forth fully herein.

        137.    Plaintiff bring this Court pursuant to 28 U.S.C. §§ 2201 and 2202, the Declaratory

Judgment Act, which empowers this Court to declare the rights and legal relations of the parties to

this dispute.

        138.    There is a dispute between Plaintiff and Defendant whether Plaintiff is entitled to

coverage under its policy with Defendant.

        139.    Plaintiff specifically made a coverage demand.

        140.    Defendant denied coverage.

        141.    Defendant’s denial breached the policy in the following ways:

                a.      Defendant’s insurance policy covers loss that Plaintiff incurred as a result

                        of “Covered Causes of Loss,” including COVID-19.

                b.      Defendant’s insurance policy covers loss that Plaintiff incurred as a result

                        of Illinois Executive Orders 2020-07, 18, 32, 33, 38, 39, and 43.

                c.      Defendant’s insurance policy endorsement for Crisis Event coverage covers

                        losses that Plaintiff incurred as a result of crisis events, which would include

                        losses caused by COVID-19.

        142.    Plaintiff sustained lost Business Income due to its necessary suspension of

operations during a period of restoration caused by direct physical loss to property at its premises.
        143.    Plaintiff sustained Extra Expense loss during its period of restoration.

Page 16 of 22
       144.     Plaintiff sustained Business Income and Extra Expense loss under its Civil

Authority coverage because of multiple separate actions of civil authority that prohibited and

continue to prohibit access to Plaintiff’s premises due to direct physical losses to property other

than at the premises.

       145.     Plaintiff respectfully requests entry of an order and judgment providing that:

                d.      Plaintiff’s policy entitles Plaintiff to coverage for Business Income loss as

                        a result of direct physical loss of Plaintiff’s property at its premises incurred

                        as a result of COVID-19;

                e.      Plaintiff’s policy entitles Plaintiff to coverage for Extra Expense loss as a

                        result of direct physical loss of Plaintiff’s property at its premises incurred

                        as a result of COVID-19;

                f.      Plaintiff’s policy entitles Plaintiff to coverage for Civil Authority as a result

                        of Illinois EOs 2020-07, 18, 32, 33, 38, 39, and 42.

                g.      Plaintiff’s policy entitles Plaintiff to coverage under the Crisis Event

                        endorsement.

                h.      Plaintiff is entitled to coverage for any substantially similar Executive

                        Orders that prohibit access to its business premises in the future;

                i.      Any other declaratory judgment or relief the Court deems proper.

                            COUNT II – BREACH OF CONTRACT

       146.     Plaintiff realleges all previous allegations as if set forth fully herein.

       147.     By purchasing the insurance, Plaintiff entered into a contract with Defendant.

       148.     The insurance policy is a valid and enforceable contract.

       149.     Plaintiff performed all of its obligations under the policy, including payment for

the policy and providing Defendant timely notice of its claims.

       150.     Defendant promised to pay Plaintiff’s losses caused by “RISKS OF DIRECT

PHYSICAL LOSS,” “direct physical loss,” and “CIVIL AUTHORITY,” including Business
Income and Extra Expense.

Page 17 of 22
       151.      By endorsement, Defendant promised to pay Plaintiff’s losses and expenses

incurred through Crisis Event coverage.

       152.      As described above, all events necessary to trigger coverage occurred.

       153.      Defendant refused to cover Plaintiff’s losses after having been notified by Plaintiff.

       154.      By refusing to cover Plaintiff’s losses, Defendant breached the insurance contract.

       155.      As a direct and proximate result of Defendant’s breach, Plaintiff sustained damages.

          COUNT III – VEXATIOUS REFUSAL PURSUANT TO 215 ILCS 5/15

       156.      Plaintiff realleges all previous allegations as if set forth fully herein.

       157.      The contract between Plaintiff and Defendant is an Illinois insurance contract.

       158.      In Illinois, pursuant to 215 ILCS 5/15, an insured may bring a vexatious refusal

claim against the insurer:

       In any action by or against a company wherein there is in issue the liability of a
       company on a policy or policies of insurance or the amount of the loss payable
       thereunder, or for an unreasonable delay in settling a claim, and it appears to the
       court that such action or delay is vexatious and unreasonable, the court may allow
       as part of the taxable costs in the action reasonable attorney’s fees, other costs,
       plus an amount not to exceed any one of the following amounts:

                 (a) 60 percent of the recovery;
                 (b) $60,000; or
                 (c) The excess of the amount the court or the jury finds such party is
                     entitled to recover, exclusive of costs, over the amount, if any, which
                     the company offered to pay in settlement of the claim prior to the
                     action.
       159.      Defendant’s action in refusing coverage under the Civil Authority provision

of the contract was vexatious and unreasonable in that there is no genuine, actual, or real

dispute about:

           a. Whether the Illinois Executive Orders prohibiting access to Plaintiff’s

                 premises were issued because of direct damage or dangerous physical

                 conditions at other properties – because the Executive Orders state on their

                 face that they are due to the rapid spread of COVID-19 throughout the state

                 of Illinois involving statewide damage and danger, including in bars and
                 restaurants; and

Page 18 of 22
           b. Whether the policy requires prohibited access to the area surrounding the

                premises – because the plain language of the policy contains no such

                requirement.

       160.     Defendant’s proffered reasons for denying Plaintiff’s Civil Authority claim

for coverage were pre-textual and for no purpose other than harassment or delay.

       161.     As a direct and proximate result of Defendant’s vexatious or unreasonable refusal

to honor the insurance contract, Plaintiff sustained additional damages, including attorney’s fees.

                             COUNT III – COMMON LAW FRAUD

       162.     Plaintiff realleges all previous allegations as if set forth fully herein.

       163.     Defendant stated in the Civil Authority provision of its policy:

       We will pay for the actual loss of ‘Business Income’ you sustain and ‘Extra
       Expense’ you incur caused by action of civil authority that prohibits access to the
       ‘premises’ due to direct physical ‘loss’ to property, other than at the ‘premises,’
       caused by or resulting from any Covered Cause of Loss. This coverage will apply
       for a period of up to 30 consecutive days from the date of that action.
       164.     Defendant’s statement about Civil Authority coverage was material.

       165.     At the time Defendant made its statement about Civil Authority coverage, it was

aware of the language in the ISO virus exclusion it declined to include in its policies that would

be designed to exclude loss from viruses or pandemics.

       166.     Defendant made the statement in its Civil Authority coverage, including declining

to include a virus exclusion, with no intent to actually pay losses due to a virus or pandemic.

       167.     Defendant made its false statements with the intent to induce Plaintiff and other

businesses to enter into an insurance relationship with it rather than with insurers excluding

coverage for viruses.

       168.     Defendant omitted to inform Plaintiff that it would refuse to cover loss caused by

statewide civil authority orders that applied to Plaintiff’s business and premises.

       169.     Plaintiff relied on Defendant’s statements about its coverage promises.

       170.     Plaintiff purchased Defendant’s policy in reliance on Defendant’s statements about
its covered promises.

Page 19 of 22
       171.     Plaintiff sustained Business Income Loss and incurred Extra Expense caused by

multiple separate civil authority orders that prohibited access to Plaintiff’s premises due to direct

physical loss to property other than at the premises.

       172.     Plaintiff suffered damages as a result of Defendant’s deception, including:

                a.      lost benefit of the bargain damages;

                b.      loss suffered from coverage that Defendant promised but did not deliver

                        upon; and

                c.      attorney’s fees.

       173.     Defendant’s acts constituted willful, intentional, and malicious behavior.

COUNT IV – VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
                      BUSINESS PRACTICES ACT
       174.     Plaintiff realleges all previous allegations as if set forth herein.

       175.     Plaintiff is a person within the meaning of ILCS 505/1(c).

       176.     Defendant’s sale of insurance policies in the State of Illinois constitutes “trade” or

“commerce” within the meaning of ILCS 505/1(f).

       177.     The Illinois Consumer Fraud and Deceptive Trade Practices Act prohibits the use

of unfair and deceptive business practices in the conduct of trade or commerce.

       178.     Specifically, Section 2 of the Act provides:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression or omission of
       any material fact, with intent that others rely upon the concealment, suppression or
       omission of such material fact, or the use or employment of any practice described
       in Section 2 of the ‘Uniform Deceptive Trade Practices Act,” approved August 5,
       1996, in the conduct of trade or commerce are hereby declared unlawful whether
       any person has in fact been misled, deceived, or damaged thereby.
       815 ILCS 505/2.

       179.     Among other things, Section 2 of the “Uniform Deceptive Practices Act” defines

deceptive trade practices to include anytime a person, including a busines “represents that the

goods or services have characteristics that they do not have.”
       180.     Defendant engaged in unfair and deceptive business practices by:

Page 20 of 22
                a.     Engaging in a massive state-wide fraud in which Defendant collected

                       premiums for commercial insurance policies lacking the ISO’s purported

                       virus exclusion but nonetheless summarily denying coverage for losses

                       due to COVID-19;

                b.     Promising Plaintiff it would provide it with a certified policy so that

                       Plaintiff could file its Complaint when, in reality, Defendant had no

                       intention of doing so and was not actively attempting to do so.

                c.     Fraudulently inducing Plaintiff into paying premiums for policies lacking

                       the purported ISO virus exclusion while intending to nonetheless deny

                       coverage for claims potentially falling within such a purported virus

                       exclusion.

       181.     Defendant’s conduct induced Plaintiff into paying premiums for insurance

policies that it would not have otherwise procured absent Defendant’s deceitful conduct.

       182.     Defendant’s post-denial false promises were intended to obstruct Plaintiff from

filing suit and were successful in creating, unnecessary, unfair, and deceitful additional delay

which further caused damage to Plaintiff by depriving it of essential financial resources during

an unprecedented health and financial crisis which it would not have otherwise suffered.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests the following:

       A.       That the Court declare that Plaintiff’s losses are covered by Defendant’s policy;

       B.       That the Court, through a jury, award compensatory and punitive damages in such

                amount as demonstrated by proof at trial and that the Court deems just and proper;

       C.       That the Court enter an order requiring Defendant to pay Plaintiff the costs of

                litigation and attorney’s fees; and

       D.       Any other orders or relief the Court deems just and proper.

                                               Respectfully Submitted,

Page 21 of 22
                SIMMONS HANLY CONROY

                /s/ Ted N. Gianaris_________
                Ted N. Gianaris, IL#6237156
                Eric S. Johnson, IL#6301759
                G. Michael Stewart, IL#6230339
                One Court Street
                Alton, IL 62002
                618.259.2222
                618.259.2251 (Fax)
                tgianaris@simmonsfirm.com
                mstewart@simmonsfirm.com
                ejohnson@simmonsfirm.com




Page 22 of 22
